Treat, J.
The several claims in plaintiff’s patent are for the combinations therein respectively named. As to some of such combinations, obviously there is no infringement. From the state of the art at the.date of said patent, no novelty as to the alleged invention is discernible. The court can detect no exercise of inventive faculty where-from the mechanical arrangements named are patentable, within the purview of the patent law. There is no suggestion in the patent as to adjustability, and indeed the specifications show that the opposite was in the mind of the patentee. Soldering, welding, or the use of reversely screw-threaded couplings would make the connection of the two parts fixedly rigid. Such, also, would be the effect of a collar as in the patent described. The court, therefore, is of the opinion that the patent is void for want of novelty. Morris v. McMillin, 5 Sup. Ct. Rep. 218.
Bill dismissed, with costs.